DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Reference 1: Chien (2003/0168256)
	Regarding claim 1, Chien teaches a semiconductor package, comprising:
	a core layer (10) having a tom surface (10a) and 4 bottom surface (106) opposite to the top surface;
	a conductive interconnect (12) penetrating through the core layer, the conductive interconnect (12) having a top surface and a bottom surface respectively exposed from the top surface and the bottom surface of the core layer; and
	a semiconductor chip (20) disposed on the top surface of the core layer, wherein the semiconductor chip (20) comprises a conductive pad (22), and the top surface of the conductive interconnect directly contacts the conductive pad (see fig. 4).

	Regarding claim 10, Chien teaches a semiconductor package, comprising:
	   a core layer (10);
	a semiconductor chip (20) disposed on a top surface of the core layer (10a), the semiconductor chip comprising a conductive pad (22);
	a conductive interconnect (12) penetrating through the care layer (10) to electrically connect to the conductive pad (22); and
	an adhesive layer (30) disposed between the core layer (16) and the
semiconductor chip (20), wherein the adhesive layer directly contacts the
semiconductor chip and the top surface of the care layer (see fig. 4).
	Chien does not teach the newly amended features recite “the core layer comprises a metal material;… and an insulation layer between the core layer and the conductive interconnect.”
	Regarding claim 15, Chien teaches a method for manufacturing a semiconductor package in fig. 6, comprising:
	providing a core layer (10) having at least one through hole (114);
	disposing a semiconductor chip (20) on the core layer, wherein the
semiconductor chip (20) comprises a conductive pad (22) disposed above the al least one through hole; and


	Chien does not teach the newly amended features recite “forming a seed layer in the at least one through hole;…, wherein forming the seed layer in the at least one through hole is before disposing the conductive material layer in the at least one through hole, and the conductive material layer is formed on the seed layer”.

	Reference 2: We (US 9596768).
	Regarding claims 1 and 10, We teaches almost the same features of claimed invention such as:  
	a core layer (265) having a tom surface (refer to upper 265) and a bottom surface (refer to a bottom 265) opposite to the top surface;
	a conductive interconnect (280) penetrating through the core layer, the conductive interconnect (280) having a top surface and a bottom surface respectively exposed from the top surface and the bottom surface of the core layer (see fig. 2 or 3); and 
	an insulation layer (215) between the core layer (265) and the conductive interconnect (280).
	However, We teaches the core layer is organic polymer substrate and semiconductor substrate (see col. 4, lines 1-3).
 	Regarding claim 15, We teaches almost the same features of claimed invention such as:
	providing a core layer (265) having at least one through hole (see fig. 2B);

	forming a seed layer (225) in the at least one through hole (see fig. 2B);
	disposing a conductive material layer (280) in the at least one through hole to form a conductive interconnect, wherein forming the seed layer in the at least one through hole is before disposing the conductive material layer in the at least one through hole, and the conductive material layer is formed on the seed layer (see fig. 2B).
	We does not show disposing a semiconductor chip on the core layer, wherein the semiconductor chip comprises a conductive pad disposed above the al least one through hole; … and the conductive interconnect directly contacting the conductive pad.
	Chien teaches the lacking of We such as: a semiconductor chip on the core layer, wherein the semiconductor chip comprises a conductive pad disposed above the al least one through hole; and the conductive interconnect directly contacting the conductive pad. 
	However, Chien does not disclose the structure can be alternatively modified by adding a layer between the conductive interconnection and the core layer. Thus, their combination does not teach all the features of the claimed invention. 	

Claims 1-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package, comprising: “the core layer comprises a metal material;… and an insulation layer between the core layer and 
Regarding claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package, comprising: “a core layer comprises a metal material;… and an insulation layer between the core layer and the conductive interconnect” in combination of all of the limitations of claim 10. Claims 11-14 and 22-24 include all of the limitations of claim 10.
Regarding claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for manufacturing a semiconductor package, comprising: “forming a seed layer in the at least one through hole;…., wherein forming the seed layer in the at least one through hole is before disposing the conductive material layer in the at least one through hole, and the conductive material layer is formed on the seed layer” in combination of all of the limitations of claim 15. Claims 17-20 include all of the limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818